51 N.J. 410 (1968)
241 A.2d 450
THOMAS G. McLAUGHLIN, ET AL., PLAINTIFFS-APPELLANTS,
v.
WILLIAM BASSING, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued February 20, 1968.
Decided April 1, 1968.
*411 Mr. Lewis Holland argued the cause for appellants (Messrs. Warren, Chasan, Leyner & Holland, attorneys).
Mr. James P. Beggans argued the cause for respondents (Messrs. Beggans and Keale, attorneys).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Sullivan in the Appellate Division, 100 N.J. Super. 67.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL and SCHETTINO  5.
For affirmance  None.